OdliN, Judge,
delivered the following opinion:
This is a bankruptcy case wliicb arose in the city of Ponce. A plan or proposal for a composition was submitted to the *521creditors of tbe bankrupt and tlie same was discussed in open court, there being present several creditors or their counsel, and the vote at that time was against acceptance of the proposal. Thereafter it appears that a majority in number of the creditors filed a written consent to the offer of composition, and the matter was passed upon by the gentleman who was referee in bankruptcy in September of the present year. His findings and opinion bear date of September 6, 1022, and are part of the record of this case.
Several of the creditors who opposed the confirmation of the composition claim that the proposed confirmation is premature for the reason that there is now pending on review before me an order of the referee at Ponce in which he dismisses certain claims which were submitted to him for approval by Sebastian Canet, Joaquin Armstrong, and the firm of E. Brunet & Company of Ponce. It appears that one of these claims was originally held by Rafael Collazo, who assigned it, or who is alleged to have assigned it, to the said firm of E. Brunet & Co. It also appears that the said Canet, Armstrong, and «. 'ollazo were silent partners of the firm now in bankruptcy, and it is alleged that their shares were sold to the managing partner after the firm became actually insolvent. It also appears that these silent partners had invested the sum of $3,000 each in said firm, and there being no cash available these silent partners took promissory notes and after the, firm was formally adjudged to be bankrupt these silent partners filed their proof of claims against the bankrupt partnership, said claims being* represented by the said promissory notes, except the sum of $1,800, which it seems that they had previously collected.
The referee disallowed said claims and directed these silent *522partners, Canet and Armstrong, also tbe firm of E. Brunet & (¡o. as succeeding to tbe rights and liabilities of tbe said Bafael Collazo, to return tbe sum of $1,800 which they bad already collected. This they did not do and tbe order of tbe referee remains to this day not complied with.
Thereafter tbe .creditors made a later demand that said money should be returned to tbe bankrupt estate, and tbe partners made a motion to tbe referee to reconsider bis opinion previously given. A meeting was bad for this purpose, and tbe referee-once more found against these parties, who, being dissatisfied with this later finding of tbe referee, prayed for a review and that review is now pending before me. I expect to reach a decision in regard thereto later. It is clear that if I should uphold tbe decision of tbe referee, a larger percentage would go to all tbe creditors, and therefore it is quite clear to me that said composition should not bo confirmed at this time.
It is not necessary to consider tbe other grounds of opposition, but tbe right is reserved to these creditors to present tbe olber grounds to this court hereafter if they shall be so advised.
The present order of this court is as follows: That tbe proposed composition be not confirmed at this time, and that tbe said Sebastian Canet, Joaquin Armstrong and tbe firm of E. Brunet & Company show cause before this court at San Juan on Saturday the 30th day of December, 1922, at 9 a. M. why they should not return to tbe bankrupt estate tlie sum of $1,800 which bad been collected by them as found by tbe said referee in "bankruptcy.
Done and Ordered at San Juan, Porto Bico, this 15th day of December, 1922.